[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                        ________________________        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 04-14440                    MAY 6, 2005
                        ________________________           THOMAS K. KAHN
                                                                CLERK
                     D. C. Docket No. 96-06057-CV-JIC

TURNER GREENBERG ASSOCIATES, INC.,

                                                      Plaintiff-Counter-
                                                      Defendant-Appellee,

                                     versus

C & C IMPORTS, INC., a California
corporation, d.b.a. Nancy Corzine,

                                                      Defendant-Counter-
                                                      Claimant-Appellant,

                                     versus

STEVE TURNER,
JANET GREENBERG,

                                                      Counter-Defendants.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________


                                (May 6, 2005)
Before BLACK, MARCUS and FAY, Circuit Judges.

PER CURIAM:

     The record fully supports the judgment of the district court.

     Affirmed.




                                        2